Title: To Thomas Jefferson from Joseph Coolidge, 25 April 1825
From: Coolidge, Joseph
To: Jefferson, Thomas

Dear sir,
April 25. Monday—: Boston.I am very sorry that it was not in my power sooner to answer your very kind letter of April 12:I am told that a bell weighing about 400℔, would be heard always at the distance of one mile; the cost of which at 35 cts. pr ℔, with 14 dls. for a stock, and wheel—recommended to be made here—would be One hundred and fifty four dollars:from this a slight reduction might possibly be obtained by one authorized to give an order:Any tone can be given which is desired; and an inscription, if wished, would be added gratis: One week is necessary to cast such a bell; if not satisfactory when finished, it would be recd again, and another made.Mr Hilliard is still absent; on his return, Mr Ticknor and myself will do all in our power to ascertain the nature of the security he may offer for the proper application of the University funds. a lively interest in the welfare of the university, and my great respect for yourself, Sir, will make at all times anxious to render any services in my power: should the preceding answers to your inquiries induce you to order a bell from this place, it will give me great pleasure to act as your agent in doing so; and in shipping it, when ready, to Richmond; and if absent when your letter arrives, my Father will, most readily, charge himself with the execution of your wishes. In reply to that section of your letter in which you kindly invite my parents to accompany me in my visit to Monticello, I can but gratefully acknowledge my sense of the attention, and express my regret that my mother’s health is such as to forbid so long a journey: many circumstances would conspire with the wish to become personally acquainted with the family at Monticello, to make such a visit pleasant; but she has not strength for the effort: I hope however that it will be in the power of my Father and Mother, whose united thanks I am desired to offer you, to meet us on our way northwards; and to receive, perhaps in New York, their new relative with the attention and kindness alike due to her friends, and to herself:—With the renewed assurance that it will ever gratify me to be useful to the University; and with the expression of deep and most respectful interest,I remain Yr friendJ: Coolidge Jr.